DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2016/050976.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziauddin et al. (US 2007/0095528) in view of Wilkinson (US 2006/0021753).
Claim 1. Ziauddin discloses A method of controlling diversion for stimulation treatments in real time (Abstract; [0011]; [0031]; [0038]), the method comprising: determining input parameters for a stimulation treatment being performed along a wellbore within a subsurface formation, the input parameters including selected treatment design parameters and formation parameters ([0030]; [0036]); 10performing a step-down analysis to identify friction components of a total fracture entry friction affecting near-wellbore pressure loss during the stimulation treatment ([0029] – [0032]); [0052]; 
Ziauddin does not explicitly disclose determining efficiency parameters for a diversion phase of the stimulation treatment to be performed along a portion of the wellbore, based on the input parameters and the friction components.  15However, Ziauddin does disclose that fluid flow into the formation and through wellbore may be measured using fluorescent water soluble dye molecules which have been added as a tracer to the injected treatment fluid, wherein the fluorescence intensity which has been added as a tracer to the injected treatment fluid is related to the concentration through IF = φIO (1–exp–εlc) where φ is the quantum efficiency (Fig. 4; [0033]).  The Examiner interprets this disclosure to sufficiently read on the claimed limitation.
Ziauddin does not disclose calculating an amount of diverter to be injected during the diversion phase of the stimulation treatment, based at least partly on the efficiency parameters; and performing the diversion phase of the stimulation treatment by injecting the calculated amount of diverter into the subsurface formation via perforations along the portion of the wellbore.  However, Wilkinson teaches a method of treating a formation, wherein the method comprises pumping a diverting agent into the well (Abstract; [0017]; [0031] – [0033]), wherein an operator determines the amount of diverting agent to pump, wherein calculating the concentration of diverting agent to pump into the well is achieved using techniques known in the art and depends on the calculated fracture gradient ([0037]).  Wilkinson further teaches that if an operator computes friction pressure and tortuosity to be greater than 1000-psi, then the operator should shut down the process and re-perforate the casing ([0046]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Ziauddin with a step involving calculating the amount of diverting agent then adjusting the fracturing process based on friction pressure and tortuosity, as taught by Wilkinson, in order to determine the efficiency of the fracturing process. 
The method of claim 1.  Ziauddin further discloses wherein the input parameters include a fluid injection rate, a bottom hole pressure, a total number of proppant cycles, a total mass of proppant injected during the proppant cycles, an average porosity of the subsurface formation, and a completion type (Fig. 1A; [0030]).  
Claim 3. Ziauddin in view of Wilkinson teach The method of claim 2.  Ziauddin does not disclose wherein the friction components include a tortuosity friction and a perforation friction along the portion of the wellbore.  However, Wilkinson teaches an instant shut in pressure (ISIP) is read and can be used to calculate the fracture gradient, perforation friction, wellbore friction and tortuosity using methods known in the art ([0046]).
Claim 4. Ziauddin in view of Wilkinson teach The method of claim 3.  Ziauddin does not explicitly disclose wherein the efficiency parameters include a perforation 30efficiency and a diverter efficiency.  However, Ziauddin does disclose fluid flow into the formation and through wellbore may be measured using fluorescent water soluble dye molecules which have been added as a tracer to the injected treatment fluid, wherein the fluorescence intensity which has been added as a tracer to the injected treatment fluid is related to the concentration through IF = φIO (1–exp–εlc) where φ is the quantum efficiency (Fig. 4; [0033]).  The Examiner interprets this disclosure to sufficiently read on the claimed limitation.
Claim 5. Ziauddin in view of Wilkinson teach The method of claim 4.  The following limitations: wherein calculating the amount of diverter comprises:  15898447_128 of 35determining a diverter percentage based on the perforation efficiency, the diverter efficiency, and the total number of proppant cycles; adjusting a base diverter amount allocated for each open perforation along the portion of the wellbore, based on the tortuosity friction and the perforation friction (Feature 5-A); and 5calculating the amount of diverter to be injected during the diversion phase, based on the diverter percentage, the adjusted base diverter amount, and the count of open perforations (Feature 5-B) are explained, below.  Regarding Feature 5-A: F = φIO (1–exp–εlc) where φ is the quantum efficiency (Fig. 4; [0033]).  Ziauddin further discloses that the treatment design can be adjusted in real time to divert and place the desired fluid volume (Fig. 4; [0033]; [0038]).  Moreover, Wilkinson teaches that if an operator computes friction pressure and tortuosity to be greater than 1000-psi, then the operator should shut down the process and re-perforate the casing ([0046]).  Regarding Feature 5-B: Wilkinson teaches that calculating the concentration of diverting agent to pump into the well is achieved using techniques known in the art ([0037]).
Claim 6. Ziauddin in view of Wilkinson teach The method of claim 4.  Ziauddin does not explicitly disclose wherein the input parameters further include a total count of the perforations along the 10portion of the wellbore, wherein determining the perforation efficiency includes: estimating a count of open perforations along the portion of the wellbore, based on the perforation friction; and determining the perforation efficiency, based on the estimated count of open 15perforations relative to the total count of the perforations along the portion of the wellbore, and wherein determining the diverter efficiency comprises: determining the diverter efficiency based on the completion type.  However, Ziauddin does disclose fluid flow into the formation and through wellbore may be measured using fluorescent water soluble dye molecules which have been added as a tracer to the injected treatment fluid, wherein the fluorescence intensity which has been added as a tracer to the injected treatment fluid is related to the concentration through IF = φIO (1–exp–εlc) where φ is the quantum efficiency (Fig. 4; [0033]).  The Examiner interprets this disclosure to render obvious the claimed limitation.
Claim 7. Ziauddin in view of Wilkinson teach The method of claim 4.  Ziauddin does not disclose wherein calculating the amount of diverter comprises:  20determining a volume of tortuosity along the portion of the wellbore, based at least partly on the tortuosity friction and the perforation friction; determining a mass of proppant injected during one or more proppant cycles preceding the diversion phase, based on the total number of proppant cycles and the total mass of proppant to be injected during the proppant cycles;  25determining a hydraulic volume of the open perforations along the portion of the wellbore, based on the mass of proppant injected during the one or more preceding proppant cycles and the perforation efficiency; and calculating the amount of diverter to be injected during the diversion phase, based on the hydraulic volume of the open perforations, the diverter efficiency, and the volume of tortuosity 30along the portion of the wellbore.  However, Wilkinson teaches the following: the operator determines the number of open holes in the zone having the least stress, the tortuosity, and the fracture gradient using methods known in the art; a schedule includes fluid type along with the mesh and type of proppant and total pounds of proppant during the stage; and calculating the concentration of diverting agent to pump into the well is achieved using techniques known in the art (Fig. 4A; [0037]; [0043]; [0045]).
Claim 8. Ziauddin in view of Wilkinson teach The method of claim 7.  Ziauddin does not disclose wherein determining the volume of tortuosity comprises: estimating tortuosity along the portion of the wellbore based on the tortuosity friction and the perforation friction; determining an average porosity of the subsurface formation along the portion of the 5wellbore, based on the estimated tortuosity; and determining the volume of tortuosity along the portion of the wellbore, based at least partly on the average porosity.  However, Wilkinson teaches that the operator determines the number of open holes in the zone having the least stress, the tortuosity, and the fracture gradient using methods known in the art ([0045]).
Claim 9. Ziauddin in view of Wilkinson teach The method of claim 8.  Ziauddin does not disclose wherein determining the volume of tortuosity further 10comprises: determining stress factors affecting a tortuous fracture geometry within the subsurface formation surrounding the portion of the wellbore; calculating a radius of curvature representing the tortuous fracture geometry near the portion of the wellbore, based on the stress factors; and  15determining the volume of tortuosity along the portion of the wellbore, based on the radius of curvature and the average porosity of the subsurface formation along the portion of the wellbore.  However, Wilkinson teaches determining the number of open holes in the zone having the least stress; calculating the fracture gradient, perforation friction, wellbore friction and tortuosity; and determining the number of open holes in the zone having the least stress, the tortuosity, and the fracture gradient using methods known m the art ([0045]; [0046]).
Claim 10. Ziauddin in view of Wilkinson teach The method of claim 9.  Ziauddin does not disclose wherein the stress factors include the fluid injection rate, 20a fluid viscosity, and a stress ratio of maximum to minimum stresses affecting the tortuous fracture geometry near the portion of the wellbore.  However, Wilkinson teaches determining the number of open holes in the zone having the least stress; calculating the fracture gradient, perforation friction, wellbore friction and tortuosity; and determining the number of open holes in the zone having the least stress, the tortuosity, and the fracture gradient using methods known m the art ([0045]; [0046]).  Wilkinson further teaches a plot (300) showing surface pressure, density, and pump rate (Fig. 4B; [0049]).
Claims 11-18: These claims are substantively similar to the subject matter of Claims 1-10; the difference being that Claims 11-18 are directed to A system comprising: at least one processor; and a memory coupled to the processor having instructions stored therein.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-10 to Claims 11-18.  Regarding the additional limitations: Ziauddin discloses that the stimulation diversion processes and systems comprise downhole production logging tools, wherein the data from these downhole tools may be collected and executed in realtime via electric cable, fiber optic cable, and sensors inside a coiled tubing string; or wherein the data may be collected after the job in memory mode (Fig. 1A; [0005]; [0016]).  Ziauddin further discloses that 
Claims 19-20: These claims are substantively similar to the subject matter of Claims 1-18.  The difference being that Claims 19-20 are directed to a computer-readable storage medium.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-18 to Claims 19-20.  Regarding the additional limitation: Ziauddin discloses that the stimulation diversion processes and systems comprise downhole production logging tools, wherein the data from these downhole tools may be collected and executed in realtime via electric cable, fiber optic cable, and sensors inside a coiled tubing string; or wherein the data may be collected after the job in memory mode (Fig. 1A; [0005]; [0016]; [0017]).  
Moreover, it is well known in the art to carry out methods of introducing treatment fluids into a subterranean formation manually or automated, in whole or in part, wherein the calculations and determination of the mechanical properties of the compositions may be carried out using software and/or equipment designed to evaluate and adjust the described parameters, and further wherein any or all of the determining, evaluating, and adjusting steps may be automated and/or computer controlled (See Santra et al. (US 2010/0212892): [0075]; [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674